Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-16-00638-CV

                        CON-CORP CONSTRUCTION, L.L.C.,
                                  Appellant

                                            v.

                          J.D. COLLISION EXPRESS, L.L.C.,
                                      Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CI07146
                      Honorable David A. Canales, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER that appellant, Con-Corp Construction L.L.C., bear all costs of this appeal.

      SIGNED December 7, 2016.


                                             _________________________________
                                             Luz Elena D. Chapa, Justice